Citation Nr: 0408259	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  00-21 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents Educational Assistance (DEA) 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active duty from June 1956 to October 1984.  
He died on December [redacted], 1998.  The appellant is the widow of 
the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in which the RO denied the appellant's 
claims for service connection for the cause of the veteran's 
death and eligibility to DEA.  In July 1999 the RO 
reconsidered the appellant's claim for service connection for 
the cause of the veteran's death, and again denied it.  The 
appellant filed a timely notice of disagreement in June 2000.  
A statement of the case (SOC) was issued in September 2000.  
A substantive appeal was filed in October 2000.

The appellant contends that the veteran's death is related to 
service, specifically to Agent Orange exposure in service.  
Pursuant to her request, she was afforded a hearing before a 
Member of the Board (now known as Veterans Law Judge) at the 
RO in March 2001.  Subsequently, however, VA was unable to 
locate the tape of the hearing and thus, a transcript of the 
proceedings could not be prepared.  In a May 2001 letter, the 
Board explained the situation to the appellant and offered 
her the opportunity for another hearing.  The letter 
indicated that in the event that no response was received 
within 30 days, the Board would assume the appellant would 
like another Travel Board hearing.  No response was received; 
and in June 2001 the case was remanded to the RO to schedule 
the appellant for a hearing before a Veterans Law Judge at 
the RO.  The hearing was held in September 2001, before the 
undersigned; a transcript is associated with the claims file.

In correspondence received from the appellant in July 1999, 
she requested that the RO reconsider her claim for death 
pension.  It is not shown in the record that there had been 
an adjudication on a claim for death pension.  It thus 
appears that the appellant is raising such a claim.  As a 
claim for death pension is not before the Board for appellate 
consideration at this time, it is referred to the RO to 
initiate appropriate action.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will provide 
notification if further action is required on the part of the 
appellant.

REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)), which substantially modified the 
circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board had been conducting 
evidentiary development of appealed cases directly, under 
authority provided at 38 C.F.R. § 19.9(a)(2), (a)(2)(ii) 
(2002).  

Consistent with the new duty-to-assist regulations, after 
reviewing the appellant's case, the Board determined that 
additional evidentiary development was needed prior to final 
appellate consideration of the appellant's claim.   The case 
was referred for a medical expert opinion regarding whether 
the veteran's gastric adenocarcinoma, which caused his death, 
was the result of exposure to herbicides while serving in 
active duty in Vietnam.  A medical opinion has been rendered 
and is associated with the claims file.

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(CAFC) invalidated the new duty-to-assist regulations 
codified at 38 C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See 
Disabled American Veterans, v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it purported to allow the Board to consider 
additional evidence without having to remand the case to the 
AOJ (agency of original jurisdiction) for initial 
consideration and without having to obtain the appellant's 
waiver.  The CAFC found that, under such a procedure, "the 
veteran is not effectively able to object to any of the 
additional evidence obtained by the Board until after the 
Board weighs the evidence and decides the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the CAFC decision in 
DAV v. Secretary, supra.  The General Counsel held, in 
essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

Prior to and subsequent to the decisions cited above, there 
has been a significant amount of analysis pertaining to the 
effective date, the scope, and the remedial aspects of the 
VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, ___ F.3d ___, No. 03-7072 (Fed. Cir. Jan. 
7, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-03 (Dec. 22, 
2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  
Unfortunately, the record reflects that, in this case, the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA.  The Court has 
indicated that 38 U.S.C.A. § 5103(a), as amended by the VCAA, 
and 38 C.F.R. § 3.159(b), as recently amended, require the RO 
to inform a claimant as to which evidence VA will provide and 
which evidence the claimant is to provide, and remanding 
where the RO failed to do so before transferring the case to 
the Board.  See Quartuccio, supra; see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  See also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (holding 
that the Board must identify any VCAA notice documents in the 
file which comply with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In addition, in November 2001, the appellant submitted 
additional medical evidence and other information to the RO 
subsequent to the transfer of the records to the Board for 
appellate consideration, and such evidence and information 
has been forwarded to the Board.  See 38 C.F.R. § 19.37(b).  
The appellant did not submit a waiver of initial 
consideration of this medical evidence and information by the 
AOJ.  As noted earlier, in DAV, supra, the CAFC invalidated 
regulations which allowed the Board to consider evidence 
without having to remand the case to the AOJ for initial 
consideration and without having to obtain the appellant's 
waiver.  In light of the CAFC decision, the Board is of the 
opinion that the most appropriate action with regard to the 
additional documents received is to remand the claim to the 
RO for initial consideration of the additional medical 
evidence and information.  We note that a remand for this 
purpose will impose no additional delay, since this case is 
already being remanded for other reasons.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should provide the appellant 
appropriate notice under the VCAA and 
other controlling authority.  Such notice 
should specifically apprise her of the 
provisions of the VCAA as well as 
evidence and information necessary to 
substantiate her claim, and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, as clarified by Quartuccio, 
supra.

2.  The RO should review the additional 
medical evidence and information received 
from the appellant in November 2001, and 
take appropriate action.

3.  The RO may wish to review the claims 
files and the Board's requested 
development actions, to ensure that all 
necessary evidentiary development is 
completed regarding the appellant's 
claim.

4.  After the RO undertakes review of the 
issue, to include any additional 
evidentiary development, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC) which contains notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
September 2000 SOC.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


